Citation Nr: 0916286	
Decision Date: 04/07/09    Archive Date: 05/07/09

DOCKET NO.  05-18 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for depression, 
including as secondary to service-connected right ankle 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for migraine headaches 
and dizziness.

4.  Entitlement to a disability rating in excess of 30 
percent for history of fracture, right distal fibula, with 
residual ankle disability including loss of range of motion, 
osteopenia, and calcaneal spurring.

5.  Entitlement to a compensable disability rating for 
thalassemia and anemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had service from July 1994 to July 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The case is now under the 
jurisdiction of the Montgomery, Alabama, RO.

In March 2009, the Veteran testified before the undersigned 
at a Travel Board hearing; a transcript of the hearing is of 
record.

The issue of entitlement to service connection for 
depression, including as secondary to service connected right 
ankle disability, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not incur hypertension in service or 
within the first post-service year.

2.  Service connection for migraine headaches with dizziness 
was denied in rating decisions dated in March 1997 and 
February 2001, which the Veteran did not appeal.

3.  The evidence added to the record since the February 2001 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.

4.  The Veteran has not been shown to have nonunion of the 
tibia and fibula with loose motion requiring a brace.  There 
also is no evidence of ankylosis of the right ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity.

5.  The Veteran's thalassemia and anemia disability is 
productive of hemoglobin level of 9.0gm/ 100 ml with 
weakness, easy fatigability, and headaches.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, , 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The February 2001 rating decision, which denied the claim 
for service connection for migraine headaches with dizziness, 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2008).

3.  Evidence received since the final February 2001 rating 
decision is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

4.  The criteria for an evaluation in excess of 30 percent 
for history of fracture, right distal fibula, with residual 
ankle disability including loss of range of motion, 
osteopenia, and calcaneal spurring, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 
5270, 5271 (2008).

5.  The criteria for a 10 percent rating for thalassemia and 
anemia have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.117, Diagnostic Code 7700 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006). Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In connection with claims to reopen, the notice should define 
new and material evidence, advise the Veteran of the reasons 
for the prior denial of the claim of service connection and 
note the evidence needed to substantiate the underlying claim 
of service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO provided the appellant pre-adjudication notice of the 
claims for service connection and to reopen by letter dated 
in August 2004.  A letter specifically addressing the 
evidence needed to substantiate the claims for increased 
ratings was sent in June 2008.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The increased ratings claims were 
subsequently readjudicated in an August 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  

Although the notices provided did not address the ratings and 
effective date provisions that are pertinent to the 
appellant's claims for service connection and to reopen, such 
error was harmless given that service connection is being 
denied and the previously denied claim is not being reopened, 
and hence no effective dates will be assigned.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and private and VA 
treatment records.  She was provided with VA examinations to 
assess the severity of the right ankle and blood/anemia 
disorders.  

VA need not conduct an examination with respect to the 
hypertension claim decided herein because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no competent evidence that suggests a 
causal link between the Veteran's current hypertension and 
any incident of active duty.  Indeed, in view of the 
approximately eight year gap between the first notation of 
hypertension and active duty, relating the Veteran's current 
hypertension to her service would be entirely speculative.  
Therefore, there is no duty to provide an examination or a 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon, supra.


The duty to assist by arranging for a VA examination does not 
apply in a claim to reopen unless new and material evidence 
is received; see 38 C.F.R. § 3.159(c)(4)(C)(iii).  The 
Veteran has not identified any additional evidence pertinent 
to these claims.  VA's duty to assist is met.  The Veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

II.  Service connection for Hypertension

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected. See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Hypertension may be presumed to have been incurred during 
service if it becomes disabling to a compensable degree 
within one year of separation from active duty.  38 C.F.R. §§ 
3.307, 3.309.  Disorders diagnosed more than one year after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The service treatment records do not show any diagnosis of 
hypertension.  The following blood pressure readings were 
noted in service:  June 1995, 130/84; September 1995, 118/71.  

On VA examination in August 1996, blood pressure was noted as 
144/85.  An April 2004 treatment record noted the Veteran had 
no history of hypertension.  Her blood pressure was noted as 
150/90.  A diagnosis of hypertension is noted in March 2005.  
Hypertension has been noted in subsequent medical records 
dated in May 2005, November 2006, May 2007, and September 
2007.

Entitlement to service connection is denied.  None of the 
evidence of record attributes hypertension to service or 
shows incurrence of hypertension within the first post 
service year.  The earliest evidence of a diagnosis of 
hypertension appears in 2004, which is well after the first 
post service year.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim and that it must be denied 
on direct and presumptive bases.  Service connection for 
hypertension is denied.

In reaching this decision, the Board has considered the 
statements from the Veteran to the effect that her 
hypertension is related to her service; however, as a 
layperson, she is not competent to provide probative evidence 
regarding the diagnosis or etiology of a disability, such as 
hypertension.  Espiritu, supra.

III.  Headaches/Dizziness:  Claim to Reopen

By rating decision dated in March 1997, VA denied the 
Veteran's claim for entitlement to service connection for 
migraine headaches with dizziness.  The Veteran did no appeal 
that decision.  In October 2000, the Veteran attempted to 
reopen the claim.  A February 2001 rating decision found that 
new and material evidence had not been received to reopen the 
claim.  The basis for the previous denials was that a history 
of headaches was noted at entrance into service and there was 
no evidence of inservice aggravation or incurrence of a 
headache/dizziness disability.  The Veteran was timely 
notified of the February 2001 adverse decision and did not 
file a notice of disagreement with it; thus it became final.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).

The Veteran filed her present claim to reopen in July 2004.  
"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the February 2001 rating decision is either cumulative or 
redundant, or by itself or in connection with previous 
evidence of record, fails to relate to an unestablished fact 
necessary to substantiate the claim, and/or fails to raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for migraine headaches with 
dizziness.

Evidence of record at the time of the February 2001 rating 
decision included the veteran's service treatment records 
(STRs).  The entrance examination noted a history of frequent 
headaches when the Veteran was a freshman and sophomore in 
high school; that she had last had a headache two months 
earlier; and that her headaches were not disabling.  She 
complained of headaches in July 1996.  An August 1996 VA 
examination noted a history of migraine headaches.  Private 
treatment records dated from 1998 to 2000 noted diagnoses of 
migraine headaches.

The relevant evidence received since the February 2001 rating 
decision includes an April 2004 treatment record that 
includes a diagnosis of migraine headaches.

The April 2004 treatment record is "new" in that it was not 
before the RO at the time of the February 2001 rating 
decision.  However, it is essentially duplicative of evidence 
of record at that time as it includes a diagnosis of migraine 
headaches but does not provide any basis of a nexus between 
the current condition and the Veteran's period of service.  
Thus, the treatment record is not competent evidence that 
relates materially to an unestablished fact necessary to 
substantiate a claim of service connection for migraine 
headaches with dizziness, and does not raise a reasonable 
possibility of substantiating such claim.  The Veteran's 
assertions regarding etiology of her migraine headaches are 
duplicative of her contentions previously of record and thus 
not material.

In sum, no item of evidence received since the February 2001 
rating decision relates materially to an unestablished fact 
necessary to substantiate a claim of service connection for 
migraine headaches with dizziness or raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
additional evidence received since February 2001 is not "new 
and material evidence," and the claim of service connection 
for migraine headaches with dizziness may not be reopened.

IV.  Increased Ratings Claims

Disability ratings are determined by applying medical 
findings shown by the record to the criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Right Ankle

The Veteran suffered a fracture of the right fibula in 
October 1994.  She underwent open reduction internal fixation 
of the right lateral malleolus.  The hardware from this 
procedure was removed in a subsequent surgery during service 
in 1996.

Service connection for fracture of distal right fibula was 
granted in March 1997.  A 10 percent rating was assigned from 
July 1996.  A December 2000 rating decision granted service 
connection for residual fracture, right ankle; a 10 percent 
rating was assigned from September 2000.  A September 2003 
rating decision essentially combined these disabilities, 
assigning a 30 percent rating for fracture of the right 
distal fibula with residual right ankle disability.  The 
rating was effective from April 2003.  Service connection was 
also granted for painful scars, right ankle, right Achilles 
area, and lower right leg, with a 10 percent rating assigned 
from April 2003.  The issue currently on appeal is 
entitlement to a rating in excess of 30 percent for history 
of fracture, right distal fibula, with residual right ankle 
disability including loss of motion, osteopenia, and 
calcaneal spurring.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10. 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

The RO has rated the right lower leg disability under 38 
C.F.R. § 4.71a, Code 5262 (for impairment of the tibia and 
fibula).  Under this code, nonunion of the tibia and fibula 
with loose motion, requiring a brace, is rated 40 percent.  
The current 30 percent rating contemplates malunion of these 
bones, with marked knee or ankle disability.  

On VA examination conducted in July 2003, the Veteran 
reported daily right leg pain, worse with weather changes.  
She used an ankle brace and support stockings but no cane.  
She worked a clerical job at a desk and had a stool to 
elevate her leg while working.  On examination, her gait was 
normal, but the Veteran had marked eversion of the right foot 
in order to maintain her gait.  There was 1+ edema in the 
right ankle.  She was not able to stand on the toes of her 
right foot, and could only stand briefly on the right heel.  
There was very weak effort with active range of motion of the 
right ankle.  The examiner could passively obtain 10 degrees 
of dorsiflexion and 30 degrees of plantar flexion, with pain 
reported with these movements.  The examiner diagnosed pain 
and swelling in the right lower leg due to previous fracture; 
abnormal gait with eversion of the right foot more likely 
than not due to previous open reduction and internal fixation 
of the right lateral malleolus; moderate functional loss due 
to pain secondary to previous fracture of right lateral 
malleolus.

On VA examination in May 2005, the Veteran reported 
intermittent right ankle pain throughout the week.  She used 
Tylenol for pain relief and tried to keep her leg elevated.  
She denied any subluxation or dislocation of the ankle.  She 
had to wear flat shoes and had trouble climbing stairs.  On 
examination, there was no obvious gross abnormality, 
deformity, or redness to her right ankle.  There was 
tenderness over the right lateral malleolus.  Dorsiflexion 
was to zero degrees with pain.  Plantar flexion was to 40 
degrees with pain.  Eversion was to five degrees with pain.  
Inversion was to 10 degrees with pain.  There was increase in 
pain, but no decrease in ranges of motion, with repetitive 
testing.  She had mild fatigue, weakness, and lack of 
endurance with repetitive testing of the right ankle.  Leg 
strength was 5- on the right.  Deep tendon reflexes were 
brisk throughout.  She was not able to walk on her toes, and 
she walked unsteadily on her heels.  X-rays showed old screw 
tracks along the distal shaft of the fibula from prior 
surgery.  The diagnosis was right ankle fracture, with mild 
to moderate impairment secondary to pain and decreased range 
of motion; secondary right lower leg pain with mild 
impairment.


Considering the examination reports of record, the Board 
finds no evidence of nonunion of the tibia and fibula with 
loose motion, requiring a brace, which, as mentioned, must be 
shown for a higher 40 percent rating.  Neither the July 2003 
or the May 2005 VA examiner indicated there was any evidence 
of nonunion of the right ankle fracture, such that it had 
loose motion.  There has never been any clinical finding that 
there is no union of the Veteran's previous fracture of the 
right ankle, such that the fracture was never healed, 
subsequently producing loose motion of fractured pieces of 
ankle bone.  Without producing competent evidence of nonunion 
of the previous fracture, let alone with loose motion, her 
claim for a higher, 40 percent rating for impairment of the 
tibia and fibula simply cannot be substantiated.  Overall, 
the evidence of record does not warrant a higher rating than 
30 percent under Diagnostic Code 5262.

According to Diagnostic Code 5270, ankylosis of an ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees warrants a 30 percent rating - 
which, as mentioned, the Veteran already has.  A higher 40 
percent rating requires ankylosis of her ankle in plantar 
flexion at more than 40 degrees, in dorsiflexion at more than 
10 degrees or with abduction, adduction, inversion or 
eversion deformity.  

Normal range of motion in the ankle is 0 to 20 degrees of 
dorsiflexion and from 0 to 40 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

The worst measured ranges of motion of record are 
dorsiflexion of zero degrees and plantar flexion of 30 
degrees, which, though considerably less than normal range of 
motion in the ankle, still is insufficient to meet the 
requirements of DC 5270 for the higher 40 percent rating 
because her ankle is not ankylosed in the required ranges 
mentioned.  As well, there is no objective clinical 
indication of the required abduction, adduction, inversion or 
eversion deformity.  

There also is no possible higher rating for the Veteran under 
the applicable diagnostic criteria for limitation of motion 
of the right ankle because she already has a 30 percent 
rating, which exceeds the highest possible rating of 20 
percent under Diagnostic Code 5271 - even assuming her 
limitation of motion is "marked."


The Veteran's current 30 percent rating also exceeds the 
highest possible ratings of 20 percent provided by DC 5272 
(for ankylosis of the subastragalar or tarsal joint), for 
malunion of the Os calcis or astragalus, or for an 
astragalectomy.  So there is no additional benefit to be had 
from these DCs.

There is no possibility that consideration of pain and DeLuca 
criteria, which affect limitation of motion, could allow the 
veteran to achieve a rating higher than 30 percent.  As 
mentioned, the maximum rating for limitation of motion for an 
ankle disorder, of 20 percent, still does not allow her to 
achieve a rating higher than 30 percent that she seeks.  See 
Diagnostic Code 5271.

The Board cannot otherwise "stage" the Veteran's rating 
under Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is 
no medical evidence of record to support staging her right 
ankle disability rating.  The disability picture does not 
more nearly approximate the criteria for a 40 percent rating 
and has not since one year prior to filing her current claim.  
So, in conclusion, the preponderance of the evidence is 
against a finding that the criteria for a rating higher than 
30 percent have been met under any applicable Diagnostic 
Code.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Thalassemia/Anemia

The Veteran was noted to have anemia and thalassemia during 
service in September 1995.  service connection for 
thalassemia and anemia was granted in a March 1997 rating 
decision.  A noncompensable rating was assigned from July 
1996.  

The Veteran's service connected thalassemia and anemia 
disability is currently rated as zero percent disabling under 
Diagnostic Code 7700. 38 C.F.R. § 4.117, Diagnostic Code 
7700.  For a 10 percent rating under this code, the medical 
evidence must show hemoglobin of 10gm/100ml or less with 
findings such as weakness, easy fatigability or headaches.  A 
30 percent rating requires hemoglobin of 8gm/100ml or less 
with findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.

On VA examination in May 2005, the Veteran reported periodic 
use of iron and folate.  She reported fatigability and 
weakness periodically, and bitemporal headaches three times 
per week.  She denied shortness of breath but reported 
periodic lightheadedness.  Blood count showed hemoglobin of 
9.0gm/100ml.
The assessment was microcytic anemia (history of thalassemia) 
with mild-moderate impairment.

The Veteran's thalassemia/anemia is manifested by hemoglobin 
of less than 10gm/100ml, and reported weakness, fatigability 
and headaches.  The examiner described mild to moderate 
impairment associated with the disorder.  The Board finds 
that a 10 percent rating is merited under DC 7700.  As her 
hemoglobin level is shown to be above 8gm/100ml, there is no 
basis for a 30 percent rating.  38 C.F.R. § 4.117, Diagnostic 
Code 7700.  

Extraschedular considerations

As to whether the record raises the matter of referral for 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
for the disabilities on appeal reasonably describe the 
Veteran's symptomatology and level of disability.  
Consideration of an extraschedular rating under 38 C.F.R. § 
3.321 is not warranted.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

The Board finds no evidence that the Veteran's right 
fibula/ankle or anemia disabilities have markedly interfered 
with her ability to work, meaning above and beyond that 
contemplated by the schedular ratings under Diagnostic Codes 
5262 and 7700.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  The Veteran works at a desk job and is able 
to elevate her right leg while discharging her duties.  And 
to the extent that any employability is hindered, it has 
already been incorporated into her current disability 
ratings.  Furthermore, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest she is not adequately 
compensated for this disability by the regular rating 
schedule.  Her evaluation and treatment has been primarily on 
an outpatient basis, not as an inpatient.  See Thun v. Peake, 
22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Service connection for hypertension is denied.

The application to reopen the claim for service connection 
for migraine headaches and dizziness is denied.

A disability rating in excess of 30 percent for history of 
fracture, right distal fibula, with residual ankle disability 
including loss of range of motion, osteopenia, and calcaneal 
spurring, is denied.

A 10 percent rating and no higher for thalassemia and anemia 
is granted.


REMAND

The Veteran contends that she has depression that is related 
to her service-connected right ankle disability and/or that 
her current depression had its onset during her period of 
active service.  Outpatient treatment records show diagnoses 
of depression.  She has provided a statement dated in March 
2008 from A.H.M., M.D., a psychiatric medical consultant with 
whom she is employed.  Dr. M. reported that while she had 
never had a treatment relationship with the Veteran, she had 
worked with her as a colleague for five years and had noted 
that the Veteran had symptoms of depression that were 
noticeable and seemed to be "associated with observed pain 
behavior and complaints of back, neck, and leg pain."

The Veteran has not been provided with a VA psychiatric 
examination.  She has indicated that she would be willing to 
report for such an examination, and given the statement of 
Dr. M., an examination is indicated.

The Veteran has also reported that she underwent psychiatric 
evaluation/treatment during service in Augusta, Georgia.  The 
STRs of record do not document any such treatment.  The RO 
should determine whether there are any additional STRs 
outstanding that would show such treatment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's service 
treatment records not currently associated 
with the claims file and associate them 
therewith.  Specifically, records of any 
mental health evaluation/treatment in 
Augusta, Georgia, should be sought.  If 
any records are unavailable a notation to 
that effect should be made in the claims 
file.

2.  After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination for the purpose of 
ascertaining the current nature and likely 
etiology of her psychiatric disorder.  The 
claims folder should be made available to 
the medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.  

Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed 
psychiatric disorder is 

(1) related to her active military 
service, or 

(2) caused by or made worse by her service 
connected right ankle disability.  

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

3.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claim of entitlement to service 
connection for depression on both a direct 
and secondary basis.  If this claim 
remains denied, the Veteran and her 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


